311 F.2d 229
UNITED STATES of America, Plaintiff-Appellee,v.John Oscar HAVERLICK, Defendant-Appellant.
No. 184.
Docket 27388.
United States Court of Appeals Second Circuit.
January 10, 1963.

Appeal from the United States District Court for the Northern District of New York; Stephen W. Brennan, Chief Judge.
John Oscar Haverlick appeals from his conviction on his plea of guilt of having converted union funds to his own use in violation of Labor-Management Reporting and Disclosure Act of 1959, 29 U.S.C. § 501(c), claiming that the statutory provision is unconstitutional as legislation upon matters reserved to the states. D.C.N.D.N.Y., 195 F.Supp. 331.
Charles R. Rinaldo, Syracuse, N. Y., for defendant-appellant.
James W. Dolan, Asst. U. S. Atty., N. D.N.Y., Albany, N. Y. (Justin J. Mahoney, U. S. Atty., Albany, N. Y., on the brief), for plaintiff-appellee.
Before CLARK, KAUFMAN and HAYS, Circuit Judges.
PER CURIAM.


1
The conviction is affirmed in open court.